Per Curiam.
This is an application by the Attorney General for leave to file a complaint quo warranto and thereby commence in this court an original proceeding to determine which of the two defendants, Koch or Lexcen, is entitled to the office of county attorney of Richland County, Montana, to decide which issue a similar action, for some time past, has been and still is pending in the district court of Richland County. This court declines to grant leave for the filing herein of such original proceeding, or at this time to accept jurisdiction thereof. The application is disallowed, the writ is denied and the proceeding dismissed but without prejudice to the rights of interested parties and the district court to take such steps as will lead to and result in a speedy determination, in the trial court, of the controversy and to the right, if aggrieved, to thereafter take a proper and timely appeal to this court. It is so ordered.